DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2021 has been entered.
 
Claims 1, 8, 10, 12, and 19 are amended; claims 2-5, 9, 11, 13-16, and 20 are unchanged; and claims 6, 7, 17,and 18 are cancelled; therefore, claims 1-5, 8-16, 19, and 20 are pending in the application, of which, claims 1, 10, 12, and 19 are presented in independent form.

Response to Arguments
Applicant's arguments filed 02/09/2021 have been fully considered but they are not persuasive. 
	Applicant argues that Tekade does not teach snapshot generated based on an updated version of the currently saved baseline patterns and another snapshot of a data 
 Tekade, [0121], discloses storage virtualization modified to expose and allow retrieval of internal data structures that indicate the modification of portions of the data within the data object. These data structures are exploited to capture the state of a data object at a point in time, e.g. a snapshot of the data object, and to provide differences between snapshots taken at a specific time. Examiner interprets that the data object could be a pattern hierarchy based on baseline patterns and that snapshots of the data object at different times would reflect modifications (i.e. updates to baseline patterns) of the data object. Therefore, Tekade can be properly combined with Debnath to teach “generating a new snapshot of a pattern hierarchy based on the updated baseline patterns and comparing the new snapshot to a previously saved snapshot of a pattern hierarchy, where the previously saved snapshot was previously generated based on a version of the currently saved baseline patterns that existed at the time that the previously saved snapshot was generated”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8-12, 14-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Debnath et al. (U.S. Pub. No. 2017/0236023, previously cited), hereinafter Debnath, in view of TEKADE et al. (U.S. Pub. No. 2015/0142745, previously cited), hereinafter Tekade.

Regarding independent claim 1, Debnath teaches a method by a computing device to analyze a live stream of log entries generated by a system to determine at least one or more of new patterns and changes in a number of occurrences of previously identified patterns, (Debnath, [0022], discloses generating compact-signatures for logs into an index of for all unique compact-signatures and generating patterns for incoming logs to be matched to the compact-signatures in the index. If match is found the associated counter of the compact-signature is incremented, otherwise the new compact-signature is stored into the index and the associated counter is set to one.) the method comprising:
receiving a log entry in the live stream of log entries; determining whether the log entry fits a baseline pattern from one or more currently saved baseline patterns; updating the one or more currently saved baseline patterns by adding to a count of occurrences for the baseline pattern responsive to a determination that the log entry fits the baseline pattern or creating a new baseline pattern for the log entry and saving the new baseline pattern responsive to a determination that the log entry does not fit any of the one or more currently saved baseline patterns;  (Debnath, [0022], discloses generating compact-signatures for logs into an index of for all unique compact-signatures and generating patterns for incoming logs to be matched to the compact-signatures in the index. If match is found the associated counter of the compact-signature is incremented, otherwise the new compact-signature is stored into the index and the associated counter is set to one. Examiner interprets that storing compact-signatures into an index as maintaining saved baseline patterns and interprets incrementing identified compact-signatures and/or adding new compact-signatures into the index as updating the baseline patterns by incrementing saved baseline patterns and/or creating new baseline patterns.)
a pattern hierarchy based on the updated baseline patterns, wherein the pattern hierarchy includes a plurality of levels of patterns with patterns in a higher level of the plurality of levels being more general than patterns in a lower level of the plurality of levels, wherein the updated baseline patterns form a lowest level of the plurality of levels of patterns, wherein each of the updated baseline patterns represents a cluster of log entries that have been determined by a clustering algorithm to be textually similar; (Debnath, Figs. 4-6 and [0023]-[0028] and [0030], discloses building a Pattern Hierarchy Tree using both fast and efficient clustering, and fast pattern recognition in an iterative fashion. A clustering method is applied with a very small MaxDist on the given set of logs. The output of the clustering is a set of dense clusters, where each cluster contains only one single log and serves as a pattern. These patterns are the leaves (lowest level) of the pattern hierarchy tree corresponding to the precise patterns. To generate the other levels of the hierarchy, the MaxDist parameter of the clustering method is increased by a threshold and runs it on the patterns generated by the previous value of MaxDist resulting in a more relaxed version of the clustering method being applied on the patterns which will now produce new clusters. Pattern recognition is run on all the patterns that are clustered together to find more general patterns. These set of new patterns will be added to the hierarchy as a new level. In each iteration, a new level is added to the hierarchy. The higher in the hierarchy, the fewer patterns are found, which are more general than the patterns in the lower levels.)
However, Debnath does not explicitly teach generating a new snapshot of a pattern hierarchy 
comparing the new snapshot to a previously saved snapshot of a pattern hierarchy, wherein the previously saved snapshot was previously generated based on a version of the currently saved baseline patterns that existed at the time that the previously saved snapshot was generated; and 
causing a report to be displayed based on a result of the comparing.
On the other hand, Tekade teaches generating a new snapshot of a pattern hierarchy (Tekade, [0121], discloses storage virtualization modified to expose and allow retrieval of internal data structures that indicate the modification of portions of the data within the data object. These data structures are exploited to capture the state of a data object at a point in time, e.g. a snapshot of the data object, and to provide differences between snapshots taken at a specific time. Examiner interprets that the data object could be a pattern hierarchy based on baseline patterns and that snapshots of the data object at different times would reflect modifications (i.e. updates to baseline patterns) of the data object. Examiner notes that the language of the claims does not indicate that the pattern hierarchy needs to be the same pattern hierarchy being modified between the new and previous snapshots, only that the snapshots are based on common versions of saved baseline patterns so the pattern hierarchy used in the snapshot could be regenerated using the saved baseline patterns prior to creation of each snapshot.)
comparing the new snapshot to a previously saved snapshot of a pattern hierarchy, wherein the previously saved snapshot was previously generated based on a version of the currently saved baseline patterns that existed at the time that the previously saved snapshot was generated; and causing a report to be displayed based on a result of the comparing. (Tekade, [0121], discloses storage virtualization modified to expose and allow retrieval of internal data structures that indicate the modification of portions of the data within the data object. These data structures are exploited to capture the state of a data object at a point in time, e.g. a snapshot of the data object, and to provide differences between snapshots taken at a specific time. Examiner interprets that the data object could be a pattern hierarchy based on baseline patterns and that snapshots of the data object at different times would reflect modifications (i.e. updates to baseline patterns) of the data object. Examiner notes that the language of the claims does not indicate that the pattern hierarchy needs to be the same pattern hierarchy being modified between the new and previous snapshots, only that the snapshots are based on common versions of saved baseline patterns so the pattern hierarchy used in the snapshot could be regenerated using the saved baseline patterns prior to creation of each snapshot. Examiner also interprets that the object of snapshots would have to be based on the same object (e.g. pattern hierarchies generated using same set baseline patterns that changed over time) in order to be able to compare and determine differences between snapshots. Tekade, [0168]-[0169], discloses a difference engine provider that satisfies a request for two objects to be compared via snapshots that are connected in a temporal chain. The difference sections between the two objects are identified and summarized in a provider-specific way. Examiner interprets summarizing in a provider-specific way as providing a report of the results.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the data log analytics system of Debnath to incorporate the teachings of snapshot analysis and reporting of Tekade because both address the same field of data analytic systems and by incorporating Tekade into Debnath provides the data log analytics system a way of comparing and reporting on snapshots of pattern hierarchies.
One of ordinary skill in the art would be motivated to do so to provide enhancements to systems for data management virtualization, as taught by Tekade [0023].
  
Regarding claim 3, Debnath, in view of Tekade, teaches the method of claim 1, wherein the report includes an indication of which baseline pattern has the highest count of occurrences. (Debnath, [0022], discloses generating compact-signatures for logs into an index of for all unique compact-signatures and generating patterns for incoming logs to be matched to the compact-signatures in the index. If match is found the associated counter of the compact-signature is incremented, otherwise the new compact-signature is stored into the index and the associated counter is set to one. Examiner interprets that storing compact-signatures into an index as maintaining identified baseline patterns. Debnath, Figs. 4-6 and [0023]-[0028] and [0030], discloses building a Pattern Hierarchy Tree using both fast and efficient clustering, and fast pattern recognition in an iterative fashion. In combination, Tekade, [0168]-[0169], discloses a difference engine provider that satisfies a request for two objects to be compared via snapshots that are connected in a temporal chain. The difference sections between the two objects are identified and summarized in a provider-specific way. Examiner interprets that the data object could be a pattern hierarchy. Examiner interprets summarizing in a provider-specific way as providing a report that includes an indication of which baseline pattern has the highest count of occurrences.)
Claim 14 recites substantially the same limitations as claim 3, and is rejected for substantially the same reasons.
 
Regarding claim 4, Debnath, in view of Tekade, teaches the method of claim 1, wherein the comparing includes determining new baseline patterns that appear in the new snapshot but not in the previously saved snapshot, and wherein the report includes an indication of the new baseline patterns.  (Debnath, [0022], discloses generating compact-signatures for logs into an index of for all unique compact-signatures and generating patterns for incoming logs to be matched to the compact-signatures in the index. If match is found the associated counter of the compact-signature is incremented, otherwise the new compact-signature is stored into the index and the associated counter is set to one. Examiner interprets that storing compact-signatures into an index as maintaining identified baseline patterns. Debnath, Figs. 4-6 and [0023]-[0028] and [0030], discloses building a Pattern Hierarchy Tree using both fast and efficient clustering, and fast pattern recognition in an iterative fashion. In combination, Tekade, [0121], discloses storage virtualization modified to expose and allow retrieval of internal data structures that indicate the modification of portions of the data within the data object. These data structures are exploited to capture the state of a data object at a point in time, e.g. a snapshot of the data object, and to provide differences between snapshots taken at a specific time. Examiner interprets that the data object could be a pattern hierarchy. Tekade, [0168]-[0169], discloses a difference engine provider that satisfies a request for two objects to be compared via snapshots that are connected in a temporal chain. The difference sections between the two objects are identified and summarized in a provider-specific way. Examiner interprets summarizing in a provider-specific way as providing a report that includes an indication of the new baseline patterns.)
Claim 15 recites substantially the same limitations as claim 4, and is rejected for substantially the same reasons.
 
Regarding claim 5, Debnath, in view of Tekade, teaches the method of claim 1, wherein the comparing includes determining a difference in the count of occurrences for the baseline pattern between the new snapshot and the previously saved snapshot, and wherein the report includes an indication of the difference in the count of occurrences.  (Debnath, [0022], discloses generating compact-signatures for logs into an index of for all unique compact-signatures and generating patterns for incoming logs to be matched to the compact-signatures in the index. If match is found the associated counter of the compact-signature is incremented, otherwise the new compact-signature is stored into the index and the associated counter is set to one. Examiner interprets that storing compact-signatures into an index as maintaining identified baseline patterns. Debnath, Figs. 4-6 and [0023]-[0028] and [0030], discloses building a Pattern Hierarchy Tree using both fast and efficient clustering, and fast pattern recognition in an iterative fashion. In combination, Tekade, [0121], discloses storage virtualization modified to expose and allow retrieval of internal data structures that indicate the modification of portions of the data within the data object. These data structures are exploited to capture the state of a data object at a point in time, e.g. a snapshot of the data object, and to provide differences between snapshots taken at a specific time. Examiner interprets that the data object could be a pattern hierarchy. Tekade, [0168]-[0169], discloses a difference engine provider that satisfies a request for two objects to be compared via snapshots that are connected in a temporal chain. The difference sections between the two objects are identified and summarized in a provider-specific way. Examiner interprets summarizing in a provider-specific way as providing a report that includes an indication of the difference in the count of occurrences.)
Claim 16 recites substantially the same limitations as claim 5, and is rejected for substantially the same reasons.
 
Regarding claim 8, Debnath, in view of Tekade, teaches the method of claim 1, wherein the updated baseline patterns are generated based on running a clustering algorithm and a pattern recognition algorithm on the live stream of log entries. (Debnath, [0022], discloses generating compact-signatures for logs into an index of for all unique compact-signatures and generating patterns for incoming logs to be matched to the compact-signatures in the index. If match is found the associated counter of the compact-signature is incremented, otherwise the new compact-signature is stored into the index and the associated counter is set to one. Examiner interprets that storing compact-signatures into an index as maintaining identified baseline patterns and interprets incrementing identified compact-signatures and/or adding new compact-signatures into the index as updating the baseline patterns. Debnath, Fig. 6 and [0030], discloses building a Pattern Hierarchy Tree using both fast and efficient clustering, and fast pattern recognition in an iterative fashion. A clustering method is applied with a very small MaxDist on the given set of logs. The output of the clustering is a set of dense clusters, where each cluster contains only one single log and serves as a pattern. These patterns are the leaves (lowest level) of the pattern hierarchy tree corresponding to the precise patterns. To generate the other levels of the hierarchy, the MaxDist parameter of the clustering method is increased by a threshold and runs it on the patterns generated by the previous value of MaxDist resulting in a more relaxed version of the clustering method being applied on the patterns which will now produce new clusters. Pattern recognition is run on all the patterns that are clustered together to find more general patterns. These set of new patterns will be added to the hierarchy as a new level. In each iteration, a new level is added to the hierarchy. The higher in the hierarchy, the fewer patterns are found, which are more general than the patterns in the lower levels.)
 
Regarding claim 9, Debnath, in view of Tekade, teaches the method of claim 1, wherein one or more patterns in a given level of the plurality of levels are generated based on the one or more patterns in a level immediately below the given level. (Debnath, [0022], discloses generating compact-signatures for logs into an index of for all unique compact-signatures and generating patterns for incoming logs to be matched to the compact-signatures in the index. If match is found the associated counter of the compact-signature is incremented, otherwise the new compact-signature is stored into the index and the associated counter is set to one. Debnath, Fig. 6 and [0030], discloses building a Pattern Hierarchy Tree using both fast and efficient clustering, and fast pattern recognition in an iterative fashion. A clustering method is applied with a very small MaxDist on the given set of logs. The output of the clustering is a set of dense clusters, where each cluster contains only one single log and serves as a pattern. These patterns are the leaves (lowest level) of the pattern hierarchy tree corresponding to the precise patterns. To generate the other levels of the hierarchy, the MaxDist parameter of the clustering method is increased by a threshold and runs it on the patterns generated by the previous value of MaxDist resulting in a more relaxed version of the clustering method being applied on the patterns which will now produce new clusters. Pattern recognition is run on all the patterns that are clustered together to find more general patterns. These set of new patterns will be added to the hierarchy as a new level. In each iteration, a new level is added to the hierarchy. The higher in the hierarchy, the fewer patterns are found, which are more general than the patterns in the lower levels.)
 
Regarding independent claim 10, Debnath teaches a method by a computing device to detect new patterns and/or trends of previously identified patterns in a live stream of log entries generated by a system, (Debnath, [0022], discloses generating compact-signatures for logs into an index of for all unique compact-signatures and generating patterns for incoming logs to be matched to the compact-signatures in the index. If match is found the associated counter of the compact-signature is incremented, otherwise the new compact-signature is stored into the index and the associated counter is set to one. ) the method comprising: 
maintaining over time a current set of baseline patterns responsive to the live stream of log entries by appending to the current set of baseline patterns rather than regenerating the current set of baseline patterns; (Debnath, [0022], discloses generating compact-signatures for logs into an index of for all unique compact-signatures and generating patterns for incoming logs to be matched to the compact-signatures in the index. If match is found the associated counter of the compact-signature is incremented, otherwise the new compact-signature is stored into the index and the associated counter is set to one. Examiner interprets that storing compact-signatures into an index as maintaining saved baseline patterns and interprets incrementing identified compact-signatures and/or adding new compact-signatures into the index as updating the baseline patterns by incrementing saved baseline patterns and/or creating new baseline patterns.) and
performing the following such that it occurs at different times rather than maintaining or regenerating a pattern hierarchy each time there is a change in the current set of baseline patterns and/or there are new log entries, generating a current pattern hierarchy based on the current set of baseline patterns at that time wherein the current pattern hierarchy includes a plurality of levels of patterns with patterns in a higher level of the plurality of levels being more general than patterns in a lower level of the plurality of levels, wherein the current set of baseline patterns at that time form a lowest level of the plurality of levels of patterns, wherein each baseline pattern in the current set of baseline patterns represents a cluster of log entries that have been determined by a clustering algorithm to be textually similar, (Debnath, [0022], discloses generating compact-signatures for logs into an index of for all unique compact-signatures and generating patterns for incoming logs to be matched to the compact-signatures in the index. If match is found the associated counter of the compact-signature is incremented, otherwise the new compact-signature is stored into the index and the associated counter is set to one. Debnath, Figs. 4-6 and [0023]-[0028] and [0030], discloses building a Pattern Hierarchy Tree using both fast and efficient clustering, and fast pattern recognition in an iterative fashion. A clustering method is applied with a very small MaxDist on the given set of logs. The output of the clustering is a set of dense clusters, where each cluster contains only one single log and serves as a pattern. These patterns are the leaves (lowest level) of the pattern hierarchy tree corresponding to the precise patterns. To generate the other levels of the hierarchy, the MaxDist parameter of the clustering method is increased by a threshold and runs it on the patterns generated by the previous value of MaxDist resulting in a more relaxed version of the clustering method being applied on the patterns which will now produce new clusters. Pattern recognition is run on all the patterns that are clustered together to find more general patterns. These set of new patterns will be added to the hierarchy as a new level. In each iteration, a new level is added to the hierarchy. The higher in the hierarchy, the fewer patterns are found, which are more general than the patterns in the lower levels.)
However, Debnath does not explicitly teach adding a current snapshot of the current pattern hierarchy to a current set of snapshots collected at that time, comparing the current snapshot and one or more other snapshots in the current set of snapshots at that time to detect new baseline patterns and/or detect trends of previously identified baseline patterns in the live stream of log entries, wherein the one or more other snapshots were previously generated based on a version of the current set of baseline patterns that existed at the time that respective snapshots of the one or more other snapshots were generated and causing a report to be displayed based on a result of the comparing.
On the other hand, Tekade teaches adding a current snapshot of the current pattern hierarchy to a current set of snapshots collected at that time, comparing the current snapshot and one or more other snapshots in the current set of snapshots at that time to detect new baseline patterns and/or detect trends of previously identified baseline patterns in the live stream of log entries, wherein the one or more other snapshots were previously generated based on a version of the current set of baseline patterns that existed at the time that respective snapshots of the one or more other snapshots were generated and causing a report to be displayed based on a result of the comparing. (Tekade, [0121], discloses storage virtualization modified to expose and allow retrieval of internal data structures that indicate the modification of portions of the data within the data object. These data structures are exploited to capture the state of a data object at a point in time, e.g. a snapshot of the data object, and to provide differences between snapshots taken at a specific time. Examiner interprets that the data object could be a pattern hierarchy based on baseline patterns and that snapshots of the data object at different times would reflect modifications (i.e. updates to baseline patterns) of the data object. Examiner notes that the language of the claims does not indicate that the pattern hierarchy needs to be the same pattern hierarchy being modified between the new and previous snapshots, only that the snapshots are based on common versions of saved baseline patterns so the pattern hierarchy used in the snapshot could be regenerated using the saved baseline patterns prior to creation of each snapshot. Examiner also interprets that the object of snapshots would have to be based on the same object (e.g. pattern hierarchies generated using same set baseline patterns that changed over time) in order to be able to compare and determine differences between snapshots. Tekade, [0168]-[0169], discloses a difference engine provider that satisfies a request for two objects to be compared via snapshots that are connected in a temporal chain. The difference sections between the two objects are identified and summarized in a provider-specific way. Examiner interprets summarizing in a provider-specific way as providing a report of the results.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the data log analytics system of Debnath to incorporate the teachings of snapshot analysis and reporting of Tekade because both address the same field of data analytic systems and by incorporating Tekade into Debnath provides the data log analytics system a way of comparing and reporting on snapshots of pattern hierarchies.
One of ordinary skill in the art would be motivated to do so to provide enhancements to systems for data management virtualization, as taught by Tekade [0023].
 
Regarding claim 11, Debnath, in view of Tekade, teaches the method of claim 10, wherein the maintaining includes: adding newly identified baseline patterns to the current set of baseline patterns and maintaining a count of occurrences for each of the current set of baseline patterns. (Debnath, [0022], discloses generating compact-signatures for logs into an index of for all unique compact-signatures and generating patterns for incoming logs to be matched to the compact-signatures in the index. If match is found the associated counter of the compact-signature is incremented, otherwise the new compact-signature is stored into the index and the associated counter is set to one. Examiner interprets that storing compact-signatures into an index as maintaining identified baseline patterns.)
Claim 20 recites substantially the same limitations as claim 11, and is rejected for substantially the same reasons.
 
Regarding independent claim 12, Debnath teaches a computing device configured to analyze a live stream of log entries generated by a system to determine at least one or more of new patterns and changes in a number of occurrences of previously identified patterns, the computing device comprising: (Debnath, [0022], discloses generating compact-signatures for logs into an index of for all unique compact-signatures and generating patterns for incoming logs to be matched to the compact-signatures in the index. If match is found the associated counter of the compact-signature is incremented, otherwise the new compact-signature is stored into the index and the associated counter is set to one.) 
one or more processors; and a non-transitory machine-readable storage medium having instructions stored therein, which when executed by the one or more processors, causes the computing device to: (Debnath, [0040]-[0041], discloses a processing system with processors, memory, and machine-readable medium for storing and executing program instructions.) 
receive a log entry in the live stream of log entries; determine whether the log entry fits a baseline pattern from one or more currently saved baseline patterns; update the one or more currently saved baseline patterns by adding to a count of occurrences for the baseline pattern responsive to a determination that the log entry fits the baseline pattern or creating a new baseline pattern for the log entry and saving the new baseline pattern responsive to a determination that the log entry does not fit any of the one or more currently saved baseline patterns; (Debnath, [0022], discloses generating compact-signatures for logs into an index of for all unique compact-signatures and generating patterns for incoming logs to be matched to the compact-signatures in the index. If match is found the associated counter of the compact-signature is incremented, otherwise the new compact-signature is stored into the index and the associated counter is set to one. Examiner interprets that storing compact-signatures into an index as maintaining saved baseline patterns and interprets incrementing identified compact-signatures and/or adding new compact-signatures into the index as updating the baseline patterns by incrementing saved baseline patterns and/or creating new baseline patterns.) 
a pattern hierarchy based on the updated baseline patterns, wherein the pattern hierarchy includes a plurality of levels of patterns with patterns in a higher level of the plurality of levels being more general than patterns in a lower level of the plurality of levels, wherein the updated baseline patterns form a lowest level of the plurality of levels of patterns, wherein each of the updated baseline patterns represents a cluster of log entries that have been determined by a clustering algorithm to be textually similar; (Debnath, Figs. 4-6 and [0023]-[0028] and [0030], discloses building a Pattern Hierarchy Tree using both fast and efficient clustering, and fast pattern recognition in an iterative fashion. A clustering method is applied with a very small MaxDist on the given set of logs. The output of the clustering is a set of dense clusters, where each cluster contains only one single log and serves as a pattern. These patterns are the leaves (lowest level) of the pattern hierarchy tree corresponding to the precise patterns. To generate the other levels of the hierarchy, the MaxDist parameter of the clustering method is increased by a threshold and runs it on the patterns generated by the previous value of MaxDist resulting in a more relaxed version of the clustering method being applied on the patterns which will now produce new clusters. Pattern recognition is run on all the patterns that are clustered together to find more general patterns. These set of new patterns will be added to the hierarchy as a new level. In each iteration, a new level is added to the hierarchy. The higher in the hierarchy, the fewer patterns are found, which are more general than the patterns in the lower levels.)
However, Debnath does not explicitly teach generate a new snapshot of a pattern hierarchy 
compare the new snapshot to a previously saved snapshot of a pattern hierarchy, wherein the previously saved snapshot was previously generated based on a version of the currently saved baseline patterns that existed at the time that the previously saved snapshot was generated; and cause a report to be displayed based on a result of the comparing.
On the other hand, Tekade teaches generate a new snapshot of a pattern hierarchy (Tekade, [0121], discloses storage virtualization modified to expose and allow retrieval of internal data structures that indicate the modification of portions of the data within the data object. These data structures are exploited to capture the state of a data object at a point in time, e.g. a snapshot of the data object, and to provide differences between snapshots taken at a specific time. Examiner interprets that the data object could be a pattern hierarchy based on baseline patterns and that snapshots of the data object at different times would reflect modifications (i.e. updates to baseline patterns) of the data object. Examiner notes that the language of the claims does not indicate that the pattern hierarchy needs to be the same pattern hierarchy being modified between the new and previous snapshots, only that the snapshots are based on common versions of saved baseline patterns so the pattern hierarchy used in the snapshot could be regenerated using the saved baseline patterns prior to creation of each snapshot.)
compare the new snapshot to a previously saved snapshot of a pattern hierarchy, wherein the previously saved snapshot was previously generated based on a version of the currently saved baseline patterns that existed at the time that the previously saved snapshot was generated; and cause a report to be displayed based on a result of the comparing. (Tekade, [0121], discloses storage virtualization modified to expose and allow retrieval of internal data structures that indicate the modification of portions of the data within the data object. These data structures are exploited to capture the state of a data object at a point in time, e.g. a snapshot of the data object, and to provide differences between snapshots taken at a specific time. Examiner interprets that the data object could be a pattern hierarchy based on baseline patterns and that snapshots of the data object at different times would reflect modifications (i.e. updates to baseline patterns) of the data object. Examiner notes that the language of the claims does not indicate that the pattern hierarchy needs to be the same pattern hierarchy being modified between the new and previous snapshots, only that the snapshots are based on common versions of saved baseline patterns so the pattern hierarchy used in the snapshot could be regenerated using the saved baseline patterns prior to creation of each snapshot. Examiner also interprets that the object of snapshots would have to be based on the same object (e.g. pattern hierarchies generated using same set baseline patterns that changed over time) in order to be able to compare and determine differences between snapshots. Tekade, [0168]-[0169], discloses a difference engine provider that satisfies a request for two objects to be compared via snapshots that are connected in a temporal chain. The difference sections between the two objects are identified and summarized in a provider-specific way. Examiner interprets summarizing in a provider-specific way as providing a report of the results.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the data log analytics system of Debnath to incorporate the teachings of snapshot analysis and reporting of Tekade because both address the same field of data analytic systems and by incorporating Tekade into Debnath provides the data log analytics system a way of comparing and reporting on snapshots of pattern hierarchies.
One of ordinary skill in the art would be motivated to do so to provide enhancements to systems for data management virtualization, as taught by Tekade [0023].
 
Regarding independent claim 19, Debnath teaches a non-transitory machine-readable storage medium having instructions stored therein, which when executed by one or more processors of a computing device,  (Debnath, [0040]-[0041], discloses a processing system with processors, memory, and machine-readable medium for storing and executing program instructions.) causes the computing device to perform operations for detecting new patterns and/or trends of previously identified patterns in a live stream of log entries generated by a system, (Debnath, [0022], discloses generating compact-signatures for logs into an index of for all unique compact-signatures and generating patterns for incoming logs to be matched to the compact-signatures in the index. If match is found the associated counter of the compact-signature is incremented, otherwise the new compact-signature is stored into the index and the associated counter is set to one.) the operations comprising:
maintaining over time a current set of baseline patterns responsive to the live stream of log entries by appending to the current set of baseline patterns rather than regenerating the current set of baseline patterns; (Debnath, [0022], discloses generating compact-signatures for logs into an index of for all unique compact-signatures and generating patterns for incoming logs to be matched to the compact-signatures in the index. If match is found the associated counter of the compact-signature is incremented, otherwise the new compact-signature is stored into the index and the associated counter is set to one. Examiner interprets that storing compact-signatures into an index as maintaining identified baseline patterns and interprets incrementing identified compact-signatures and/or adding new compact-signatures into the index as updating the baseline patterns.) and
performing the following such that it occurs at different times rather than maintaining or regenerating a pattern hierarchy each time there is a change in the current set of baseline patterns, generating a current pattern hierarchy based on the current set of baseline patterns at that time, wherein the current pattern hierarchy includes a plurality of levels of patterns with patterns in a higher level of the plurality of levels being more general than patterns in a lower level of the plurality of levels, wherein the current set of baseline patterns at that time form a lowest level of the plurality of levels of patterns, wherein each baseline pattern in the current set of baseline patterns represents a cluster of log entries that have been determined by a clustering algorithm to be textually similar, (Debnath, [0022], discloses generating compact-signatures for logs into an index of for all unique compact-signatures and generating patterns for incoming logs to be matched to the compact-signatures in the index. If match is found the associated counter of the compact-signature is incremented, otherwise the new compact-signature is stored into the index and the associated counter is set to one. Debnath, Figs. 4-6 and [0023]-[0028] and [0030], discloses building a Pattern Hierarchy Tree using both fast and efficient clustering, and fast pattern recognition in an iterative fashion. A clustering method is applied with a very small MaxDist on the given set of logs. The output of the clustering is a set of dense clusters, where each cluster contains only one single log and serves as a pattern. These patterns are the leaves (lowest level) of the pattern hierarchy tree corresponding to the precise patterns. To generate the other levels of the hierarchy, the MaxDist parameter of the clustering method is increased by a threshold and runs it on the patterns generated by the previous value of MaxDist resulting in a more relaxed version of the clustering method being applied on the patterns which will now produce new clusters. Pattern recognition is run on all the patterns that are clustered together to find more general patterns. These set of new patterns will be added to the hierarchy as a new level. In each iteration, a new level is added to the hierarchy. The higher in the hierarchy, the fewer patterns are found, which are more general than the patterns in the lower levels.)
However, Debnath does not explicitly teach adding a current snapshot of the current pattern hierarchy to a current set of snapshots collected at that time, comparing the current snapshot and one or more other snapshots in the current set of snapshots at that time to detect new baseline patterns and/or detect trends of previously identified baseline patterns in the live stream of log entries, wherein the one or more other snapshots were previously generated based on a version of the current set of baseline patterns that existed at the time that respective snapshots of the one or more other snapshots were generated and causing a report to be displayed based on a result of the comparing.
On the other hand, Tekade teaches adding a current snapshot of the current pattern hierarchy to a current set of snapshots collected at that time, comparing the current snapshot and one or more other snapshots in the current set of snapshots at that time to detect new baseline patterns and/or detect trends of previously identified baseline patterns in the live stream of log entries, wherein the one or more other snapshots were previously generated based on a version of the current set of baseline patterns that existed at the time that respective snapshots of the one or more other snapshots were generated and causing a report to be displayed based on a result of the comparing. (Tekade, [0121], discloses storage virtualization modified to expose and allow retrieval of internal data structures that indicate the modification of portions of the data within the data object. These data structures are exploited to capture the state of a data object at a point in time, e.g. a snapshot of the data object, and to provide differences between snapshots taken at a specific time. Examiner interprets that the data object could be a pattern hierarchy based on baseline patterns and that snapshots of the data object at different times would reflect modifications (i.e. updates to baseline patterns) of the data object. Examiner notes that the language of the claims does not indicate that the pattern hierarchy needs to be the same pattern hierarchy being modified between the new and previous snapshots, only that the snapshots are based on common versions of saved baseline patterns so the pattern hierarchy used in the snapshot could be regenerated using the saved baseline patterns prior to creation of each snapshot. Examiner also interprets that the object of snapshots would have to be based on the same object (e.g. pattern hierarchies generated using same set baseline patterns that changed over time) in order to be able to compare and determine differences between snapshots. Tekade, [0168]-[0169], discloses a difference engine provider that satisfies a request for two objects to be compared via snapshots that are connected in a temporal chain. The difference sections between the two objects are identified and summarized in a provider-specific way. Examiner interprets summarizing in a provider-specific way as providing a report of the results.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the data log analytics system of Debnath to incorporate the teachings of snapshot analysis and reporting of Tekade because both address the same field of data analytic systems and by incorporating Tekade into Debnath provides the data log analytics system a way of comparing and reporting on snapshots of pattern hierarchies.
One of ordinary skill in the art would be motivated to do so to provide enhancements to systems for data management virtualization, as taught by Tekade [0023].



Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Debnath, in view of Tekade, and further in view of Muddu et al. (U.S. Pub. No. 2017/0063905, previously cited), hereinafter Muddu.

Regarding claim 2, Debnath, in view of Tekade, teaches all the limitations as set forth in the rejection of claim 1 above. However, Debnath, in view of Tekade, does not explicitly teach the method of claim 1, wherein the live stream of log entries includes log entries generated by a datacenter that are indicative of failures in the datacenter. 
On the other hand, Muddu teaches wherein the live stream of log entries includes log entries generated by a datacenter that are indicative of failures in the datacenter. (Muddu, [0135], discloses the data generated by data sources can include, server log files or activity log files. Muddu, [0144] and [0149], discloses the security platform being used in data centers to monitor for anomalous activities that may be determined to be threats. Examiner interprets activities that indicate threats to the system/data center as "security" failures in a datacenter. Muddu, [0147], discloses incoming event data from data sources is evaluated in a real-time processing path.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the data log analytics system of Debnath to incorporate the teachings of log processing from datacenter of Muddu because both address the same field of data analytic systems and by incorporating Muddu into Debnath provides the data log analytics system data logs from datacenters.
One of ordinary skill in the art would be motivated to do so to provide a data processing and analytics system that employs a variety of techniques and mechanisms for anomalous activity detection in a networked environment in ways that are more insightful and scalable, as taught by Muddu [0137].
Claim 13 recites substantially the same limitations as claim 2, and is rejected for substantially the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785.  The examiner can normally be reached on MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eddy Cheung/Examiner, Art Unit 2165